ACCEPTED
                                                                                                  12-14-00065-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                             3/3/2015 12:40:00 PM
                                                                                                     CATHY LUSK
                                                                                                           CLERK




                                                                                FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         3/3/2015 12:40:00 PM
                                        3 MARCH 2015                          CATHY S. LUSK
                                                                                  Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Renea Harrison v. State
       12-14-00065-CR


Please find enclosed a copy of the letter sent to Ms. Harrison regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                            Sincerely,


                                            /s/Austin Reeve Jackson
                                        12 FEBRUARY 2015

Ms. Renae Harrison
Inmate 01932214
Crain Unit
1401 State School Rd.
Gatesville, TX 76599

Re: Opinion

Ms. Harrison:

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 13
March 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson